Citation Nr: 0826704	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  03-26 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left elbow disability.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from March 1958 to April 1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's left elbow disability predominantly limits 
flexion to no less than 100 degrees and extension to no more 
than 10 degrees, and it does not result in ankylosis, flail 
joint, limitation of supination to 30 degrees or less, 
limitation of pronation, bone fusion, nonunion of the radius 
and ulna, impairment of the ulna or radius, or a scar that is 
painful, instable, or affecting an area greater than 929 
square centimeters.  

2.  Hypertension was not incurred in service or within a year 
of separation from service, and it is not causally linked to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left elbow disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a Diagnostic 
Code 5206 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for service connection for hypertension have 
not been met.  U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

Service Connection

In March 2002 and January 2008, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include as interpreted by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the January 
2008 notice letter postdated the initial adjudication, the 
claims were subsequently readjudicated without taint from the 
prior decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records, providing VA 
examinations, and providing a personal hearing.   

Increased Rating

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In March 2002 and January 2008, the AOJ sent letters to the 
veteran providing notice of what the evidence needed to 
demonstrate, of his and VA's respective duties in obtaining 
evidence, and of the types of relevant evidence that he 
should provide.  The January 2008 letter also informed the 
veteran that disabilities are rated on the basis of 
diagnostic codes and was told of the need to present evidence 
to meet the rating criteria and to establish an effective 
date of an award.  It also instructed the veteran to tell VA 
about, or give VA, any medical or lay evidence demonstrating 
the current level of severity of his disability and the 
effect that any worsening of the disability has had on his 
employment and daily life.  It specifically listed examples 
of such evidence, such as on-going treatment records, Social 
Security Administration determinations, statements from 
employers as to job performance, lost time, or other 
pertinent information, and personal lay statements.  Although 
the January 2008 notice letter postdated the initial 
adjudication, the claims were subsequently readjudicated 
without taint from the prior decision and no prejudice is 
apparent.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

The specific rating criteria for evaluating the disability 
and how (based on what symptomatology) each rating percentage 
is assigned were provided to the veteran in the August 2005 
Statement of the Case.  Although the veteran was not sent an 
independent letter providing notice of this information, the 
records indicates that no prejudice resulted.  The claim was 
readjudicated after this notice was provided, the veteran was 
able to effectively participate extensively in the appeals 
process, and the veteran had ample time to submit evidence.  
The evidence indicates that the veteran was fully aware of 
what was necessary to substantiate this claim.  

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining all available medical records, providing a personal 
hearing, and providing VA examinations.  Consequently, the 
Board finds that the duty to notify and assist has been 
satisfied.  

Increased Rating

For historical purposes, it is noted that service connection 
was established for a left (minor) shoulder disability by the 
RO in an April 1991 decision based on an in-service diagnosis 
of left olecranon bursitis with subsequent excision of an 
exostosis of the left olecranon.  A noncompensable percent 
disability evaluation was assigned based on a review of the 
relevant contemporaneous evidence of record.  In August 2005, 
the RO increased the evaluation to 10 percent.  The veteran 
claims that a higher evaluation is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

A June 2002 VA examination record reports the veteran's 
history of chronic intermittent pain, mostly at night, for 
which he used Tylenol and an analgesic cream.  The veteran 
denied the use of braces or any other assistive device.  The 
veteran denied a history of dislocation, and he stated that 
the left elbow disability did not prevent him from doing any 
specific activity, though he did report increased symptoms 
after lifting or gripping repetitively or resting his elbow 
down with direct pressure.  The veteran reported that "in 
the past" he had noticed discoloration and scaling of the 
posterior elbow, but he denied any recent occurrences.  
Physical examination showed a well-healed scar posteriorly 
without any significant pigmentary changes or integumentary 
changes, adhesions, swelling, discoloration, or effusion, and 
there was no significant tenderness to palpation.  The 
veteran had no demonstrable weakness of the left upper 
extremity related to the elbow, and he had full extension at 
0 degrees and flexion greater than 145 degrees with no change 
after repetition.  Additionally, supination and pronation 
were to 90 degrees, again with no change after repetitive 
testing.  The examiner reported that the veteran's left elbow 
condition could possibly go through periods of painful flare-
up or symptoms which may alter the strength, coordination, or 
range of motion, but the examiner was unable to say how often 
such flare-ups occur or to determine the resulting objective 
measurement deviation with any degree of medical certainty.  
The examiner diagnosed the veteran with status post excision 
of exostosis and surgical treatment for olecranon bursitis 
with chronic tendonitis by history without any significant 
clinical exam findings.  

A January 2003 VA physical therapy record reports the 
veteran's history of left elbow pain.  The record notes that 
an April 2000 X-ray indicated post-traumatic ossicle adjacent 
to the olecranon, with no joint effusion or arthritic change.  
The physical therapy record indicated that the veteran had 
active range of flexion to 90 degrees, extension to 3 
degrees, and pronation to 70 degrees.  Additionally, 
supination was at "neutral only".  The record also reports 
that the veteran had tenderness over the bilateral condyles 
and over the posterior superior aspect of the elbow.  The 
veteran was assessed with left elbow pain with resultant 
ossicle.  The examiner provided the veteran with an elbow 
pad.  A February 2003 VA physical therapy record reports that 
there was no change in the veteran's range of motion or pain 
level.  

A May 2005 VA examination record reports the veteran's 
history of swelling, tenderness, and discomfort in the left 
elbow, and the veteran reported that he wore a soft-padded 
brace over the elbow.  The examiner noted that because the 
veteran was overweight the veteran was unable to place his 
hands on the anterior shoulder (which the examiner considered 
was normal), but the veteran was still able to flex to at 
least 100 degrees of flexion.  The veteran also was able to 
extend to 0 degrees, with pain beginning at 5 degrees.  The 
veteran had normal pronation and supination of the left 
forearm without pain.  The examiner reported that the veteran 
might have some increased pain on repetitive flexion and 
extension with weight bearing and weight resistance.  The 
examiner noted that the veteran was hypersensitive to even 
light palpation over the head of the left radius and the 
lateral and medial condyle of the humerus.  There was no 
swelling about the bursa area or within the joint.  Muscle 
strength was normal.  X-ray images showed no acute process, 
though there were a "few flecks of soft tissue calcification 
abutting the olecranon."  The examiner assessed the veteran 
with "good function" of the left elbow" and stated that he 
did not find that the elbow produces any significant handicap 
for activities of daily living or employment.

An April 2008 VA examination record reports the veteran's 
history of wearing his elbow pad 80 percent of the time.  He 
also reported that he had recurrent swelling and a constant 
dull ache over the entire posterior aspect of the left elbow, 
with aggravation by cold weather and touching or bumping the 
elbow.  The veteran denied locking or instability, though he 
stated that he was unable to straighten his arm which 
resulted in limiting his ability to do things.  The examiner 
noted that the veteran had a seven centimeter well-healed 
barely visible scar on the lateral aspect of the left elbow, 
which affected less than one percent of the total body skin 
area.  He reported that the scar was linear, flat, freely 
mobile, and superficial, with no induration, ulceration, skin 
loss, or atrophic texture.  The scar was mildly 
hyperpigmented.  The examiner noted that the veteran was 
"diffusely tender" in the left forearm, and it was 
difficult to appreciate whether the tenderness was associated 
specifically with the scar.  Physical examination of the left 
elbow showed no edema, effusion, erythema, or warmth.  There 
was no upper extremity atrophy, and strength testing was 
within normal limits for age.  There was a thick 
hyperpigmented callus over the left olecranon process.  After 
three repetitions, the veteran was able to flex to 130 
degrees, limited by body habitus.  Active extension was 
limited to 30 to 50 degrees, and the veteran resisted passive 
extension.  However, the veteran straightened the arm to less 
than 10 degrees when asked to retrieve his wallet from his 
left rear pants pocket.  The examiner stated that there was 
no discomfort or difficulty with range of motion, and he was 
unable to determine any additional limitation due to flare-
ups without resorting to speculation.  X-ray images showed 
punctuate nonspecific calcific densities overlying the soft 
tissues at the olecranon, otherwise unremarkable.  The 
veteran was assessed with status post-excision of chronically 
inflamed bursae and removal of loose body, left elbow.  

The veteran's left elbow disability is currently rated at 10 
percent under Diagnostic Code (DC) 5206 based on the evidence 
of flexion limited to 100 degrees.  Ratings in excess of 10 
percent are provided for limitation of flexion of the forearm 
to 90 degrees or less, limitation of extension to 75 degrees 
or more, and limitation of flexion to 100 degrees with 
limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a 
DC 5206, 5207 and 5208.  The appropriate rating for 
limitation of motion is determined after consideration of 
functional loss due to flare-ups, fatigability, 
incoordination, weakness, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 
4.45.  "Normal" range of motion for the elbow is 0 to 145 
degrees and "normal" range of motion for the forearm is 0 
to 80 degrees pronation and 0 to 85 degrees supination.  See 
38 C.F.R. § 4.71a, Plate V (2007).  

The Board finds that a higher rating is not warranted based 
on limitation of motion.  Although the evidence includes a 
finding of limitation of flexion to 90 degrees, subsequent 
(and preexisting) examination records all report flexion to 
at least 100 degrees without any pain.  Additionally, 
although the most recent VA examination record reports that 
the veteran was only able to actively extend to between 30 
and 50 degrees; the record indicates that this range of 
motion finding was unreliable and that, in actuality, the 
veteran was able to extend to less than 10 degrees.  The 
Board notes that the evidence includes the veteran's history 
of flare-ups and the examiners' findings that the functional 
limitation caused by flare-ups could not be determined (as 
there was no objective evidence of flare-ups).  Based on the 
generally consistent findings of pain-free extension to at 
most 10 degrees and pain-free flexion to at least 100 
degrees, the Board finds that the veteran's range of motion 
does not approximate the limitations required for a higher 
rating, even after consideration of DeLuca.  38 C.F.R. § 4.7.  

A higher rating is also not available under an alternate 
diagnostic code as there is no evidence of ankylosis, bone 
fusion, impairment of the flail joint, nonunion of the radius 
and ulna, or impairment of the ulna or radius.  38 C.F.R. 
§ 4.71a, DC 5205, 5209 to 5212.  

Additionally, the Board has considered whether a separate 
rating is warranted.  DC 5213 provides compensable ratings 
for limitation of supination to 30 degrees or less and 
limitation of pronation with motion lost beyond the last 
quarter of the arc, with the hand not approaching full 
pronation.  See 38 C.F.R. § 4.71a DC 5213.  Although the 
evidence includes findings of "diffuse tenderness" in the 
forearm, the records generally show that the veteran has full 
or near-full supination and pronation.  Consequently, a 
separate rating is not available under DC 5213.  

A separate rating is also not warranted for the veteran's 
scar.  38 C.F.R. § 4.118 provides compensable ratings for 
scars that are painful on examination, that are unstable 
(meaning frequent loss of covering of skin over the scar), 
that are deep, or that affect at least 929 square 
centimeters.  See 38 C.F.R. § 4.118, DC 7801 to7804.  The 
evidence consistently indicates that the scar is superficial 
and affects only 7 centimeters.  Additionally, although the 
veteran has reported that his skin over his scar peels off 
(see September 2003 statement), the medical evidence 
consistently indicates that the scar is well-healed and 
superficial with no skin abnormalities, and the examination 
records report no history or finding of instability.  
Finally, the Board notes that there is no history or 
objective finding of painful scar, and although the 2008 
examination record reports the veteran's history of pain in 
the area of the scar, the fact that the pain was "diffuse" 
throughout the forearm suggests that the pain was secondary 
to the left elbow disability rather than the scar.  

In sum, while the veteran may feel that his service-connected 
elbow warrants a higher rating, the objective medical 
findings are more probative in determining the extent of the 
service-connected disability.  In this case, the medical 
records provide a preponderance of evidence showing that the 
disability does not approximate any applicable criteria for a 
higher or additional rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as hypertension, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must 
be taken two or more times on at least three different days.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1) (2006).

The report of the July 1957 examination for service shows a 
blood pressure reading of 145/80.  November 1959 service 
nursing notes report blood pressure readings of 112/90, 
110/66, 120/80, 100/78, and 118/92.  However, the doctor who 
did the April 2008 VA examination felt the readings could not 
be considered because they reflected the affects of general 
anesthesia.  A March 1960 clinical record reports that the 
veteran's blood pressure was 120/80, despite an infection.  
An April 1960 separation examination record reports a blood 
pressure reading of 134/90 and the examiner indicated the 
veteran's cardiovascular system was normal.  

An October 1971 private treatment record reports the 
veteran's negative history as to shortness of breath or chest 
pain, and the record reports a blood pressure reading of 
124/88.  The records report no history of hypertension or 
high blood pressure, and hypertension is not diagnosed.  
Subsequent treatment records from the same private physician 
indicate that the veteran was on blood pressure medication in 
October 1975 and that he was being treated for hypertension 
in September 1980.  See generally Voelker records.  

A February 1991 VA examination record reports the veteran's 
history of high blood pressure since 1964.  After taking the 
veteran's blood pressure, the examiner diagnosed the veteran 
with hypertension.  

In September 2003, the veteran's brother submitted a 
statement.  The veteran's brother reported that in Fall 1960, 
his brother underwent a physical examination for his job, and 
the job revealed that the veteran had high blood pressure.  
The brother reports that "a recommendation was made that he 
see his family physician to get help in decreasing his blood 
pressure," that medication was prescribed for several days, 
and when reexamined, blood pressure was down.  

A May 2005 VA examination record reports the veteran's 
history of hypertension since service.  The veteran reported 
that he was determined to have high blood pressure in 1960 
during a work physical and that he was given blood pressure 
medication which returned his blood pressure to normal.  The 
veteran reported that he never refilled the prescription.  
The veteran reported that he was diagnosed with hypertension 
and began receiving treatment for hypertension in 1970.  The 
examiner noted that the service medical records reported 
elevated blood pressure readings in July 1957 and April 1960, 
but "according to modern standards of normal blood pressure, 
all [the in-service] blood pressures [were] on the upper 
range of normal."  

An April 2008 VA examination record reports the veteran's 
history of headaches, which he associated with undiagnosed 
blood pressure.  The veteran reported that he was initially 
informed that he had high blood pressure in 1960, and the 
examiner noted that there was no record of treatment or 
diagnosis in 1960.  The examiner stated that, based on a 
review of the medical record, she believed hypertension was 
not caused by or related to military service, due to the fact 
that although service medical records report three elevated 
blood pressure readings, the readings do not meet the 
criteria for hypertension.  

Based on a review of the evidence of record, the Board finds 
that service connection is not warranted.  Initially, the 
Board notes that hypertension was not diagnosed in service, 
and the first medical indication of hypertension (based on 
the prescription of blood pressure medication) dates in 1975, 
approximately 15 years after separation from service.  See 
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (such 
a lapse of time is a factor for consideration in deciding a 
service connection claim).  The Board notes that the veteran 
has reported that he was diagnosed with hypertension in 1960.  
This "hearsay" evidence is not competent evidence of a 
diagnosis however.  See Robinette v. Brown, 8 Vet. App. 69, 
77 (1995). 

The competent evidence also does not establish that the 
veteran had hypertension prior to 1975.  Although the service 
medical records report some elevated blood pressure readings 
and the veteran and his brother have reported that his blood 
pressure was elevated in Fall 1960, the medical evidence of 
record does not indicate that the elevated readings were 
indicators of chronic high blood pressure; instead, the 
elevated readings seem to be acute and transitory episodes.  
Private treatment records dating between 1972 and 1975 report 
no diagnosis of hypertension and include "normal" blood 
pressure readings without any evidence of the use of 
medication to control blood pressure.  Additionally, both VA 
examiners have reported that the in-service blood pressure 
readings do not suggest the onset of chronic hypertension.  
Although the veteran has reported that his hypertension was 
onset in service and that he had symptoms, including 
headaches, from this hypertension, the veteran, as a 
layperson, is not competent to comment on the presence or 
etiology of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Consequently, based on the negative 
nexus opinion, the lack of evidence of chronically elevated 
blood pressure in service, the lack of competent evidence of 
chronic symptoms prior to 1975, and the length of time 
between separation and the initial diagnosis, the Board finds 
that service connection must be denied.  


ORDER

A rating in excess of 10 percent for a left elbow disability 
is denied.  

Service connection for hypertension is denied.



____________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


